FILED
                            NOT FOR PUBLICATION
                                                                                  NOV 3 2020
                    UNITED STATES COURT OF APPEALS                            MOLLY C. DWYER, CLERK
                                                                               U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


CORALIA DEL CARMEN CORNEJO,                      No.   19-72929

              Petitioner,                        Agency No. A216-166-778

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted October 26, 2020
                                Portland, Oregon

Before: GRABER, CLIFTON, and IKUTA, Circuit Judges.

      Coralia Del Carmen Cornejo petitions for review of the Board of

Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”)

denial of asylum and withholding of removal. We deny the petition.

      Substantial evidence supports at least one basis for the IJ’s adverse

credibility determination. See Lizhi Qiu v. Barr, 944 F.3d 837, 842 (9th Cir. 2019)


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
(holding that we must uphold an adverse credibility finding if substantial evidence

supports even one ground relied upon). Cornejo’s testimony was inconsistent with

declarations submitted by her mother and brother. See Kohli v. Gonzales, 473 F.3d

1061, 1071 (9th Cir. 2007) (concluding that discrepancies between petitioner’s

testimony, declaration, and letter of membership substantially supported an adverse

credibility finding). The inconsistency is not trivial: whether and when Cornejo

and her mother fled their home relates directly to the threats by gang members.

See Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir. 2001) (holding that

inconsistencies relating to “the events leading up to [petitioner’s] departure and the

number of times he was arrested” substantiated an adverse credibility

determination), superseded by statute on other grounds as stated in Shrestha v.

Holder, 590 F.3d 1034, 1046 (9th Cir. 2010). Absent credible testimony,

Cornejo’s asylum and withholding claims fail. See Farah v. Ashcroft, 348 F.3d

1153, 1156 (9th Cir. 2003). We need not reach Cornejo’s other arguments.

      PETITION DENIED.




                                           2